Exhibit 10.12

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into this 20th
day of January, 2006, by and between Whitney Education Group, Inc. a Florida
Corporation (the “Company”), and Alfred Novas (the “Employee”).

 

Recitals

 

WHEREAS, Company is in the business of developing, producing and marketing post
secondary educational curriculum on real estate, business development, financial
investment and other related areas;

 

WHEREAS, Employee has specialized knowledge and skills in the area of finance &
accounting; and

 

WHEREAS, Company is interested in soliciting Employee’s services and Employee
desires to enter into a binding agreement with Company, in accordance with the
terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties hereby agree as follows:

 

1.                                      Duties

 

During the term of this Agreement, Employee will be employed by the Company to
serve as Chief Financial Officer.  The Employee will devote such amount of
business time to the conduct of the business of the Company as may be reasonably
required to effectively discharge Employee’s duties under this Agreement and
will perform those duties and have such authority and powers as are customarily
associated with the position of Chief Financial Officer.  Unless the parties
agree otherwise in writing, during the term of this Agreement, Employee may be
required to perform services under this Agreement other than at Company’s
principal place of business in Cape Coral, Florida: provided, however, that
Company will, from time to time, require Employee to travel temporarily to other
locations on the Company’s business necessary to fulfill his obligations as
Chief Financial Officer of the Company. Notwithstanding the foregoing, nothing
in this Agreement is to be construed as prohibiting Employee from continuing to
serve as a director, officer or member of various professional, charitable and
civic organizations in the same manner as immediately prior to the execution of
this Agreement.

 

2.                                      Term of Employment

 

This agreement shall commence on January 20, 2006 and continue for a period of
three (3) years, wherein it shall automatically expire.

 

2.1                   Definitions

 

For purposes of this Agreement the following terms have the following meanings:

 

(a) ”Termination for Cause” means termination by Company of Employee’s
employment (i) by reason of Employee’s willful dishonesty towards, fraud upon,
or deliberate injury or attempted injury to, the Company, (ii) by reason of
Employee’s material breach of this Agreement or (iii) by reason of Employee’s
gross negligence or intentional misconduct with respect to the performance of
Employee’s duties under this Agreement; provided, however, that no such
termination will be deemed to be a Termination for Cause unless the Company has
provided Employee with written notice of what it reasonably believes are the
grounds for any Termination for Cause and Employee fails to take appropriate
remedial actions during the 30 day period following receipt of such written
notice.

 

(b) ”Termination Other than For Cause” means termination by the Company of
Employee’s employment by the Company for reasons other than those which
constitute Termination for Cause.

 

(c) ”Voluntary Termination” means termination by the Employee of the Employee’s
employment with the Company, excluding termination by reason of Employee’s death
or disability as described in Sections 2.5 and 2.6.

 

2.2                   Basic Term

 

The term of employment of Employee by the Company will commence on January 20,
2006 and will extend through January 20, 2009.

 

--------------------------------------------------------------------------------


 

2.3                   Termination for Willful Misconduct

 

Termination for Willful Misconduct may be effected by Company at any time during
the term of this Agreement and may be effected by written notification to
Employee.  Upon Termination for Willful Misconduct, Employee is to be
immediately paid all accrued salary, incentive compensation to the extent
earned, vested deferred compensation (other than pension plan or profit sharing
plan benefits, which will be paid in accordance with the applicable plan), and
accrued vacation pay, all to the date of termination, but Employee will not be
paid any severance compensation.

 

2.4                   Termination Other Than for Willful Misconduct

 

Notwithstanding anything else in this Agreement, Company may effect a
Termination Other Than for Willful Misconduct at any time upon giving notice to
Employee of such termination.  Upon any Termination Other Than for Willful
Misconduct, Employee will immediately be paid all accrued salary, all incentive
compensation to the extent earned, severance compensation as provided in
Section 4, vested deferred compensation (other than pension plan or profit
sharing plan benefits, which will be paid in accordance with the applicable
plan), and accrued vacation pay, all to the date of termination.

 

2.5                   Termination Due to Disability

 

In the event that, during the term of this Agreement, Employee should, in the
reasonable judgment of the Board, fail to perform Employee’s duties under this
Agreement because of illness or physical or mental incapacity (“Disability”),
and such Disability continues for a period of more that 3 consecutive months,
Company will have the right to terminate Employee’s employment under this
Agreement by written notification to Employee and payment to Employee of all
accrued salary and incentive compensation to the extent earned, severance
compensation as provided in Section 4, vested deferred compensation (other than
pension plan or profit sharing plan benefits, which will be paid in accordance
with the applicable plan), and all accrued vacation pay, all to the date of
termination.  Any determination by the Board with respect to Employee’s
Disability must be based on a determination of competent medical authority or
authorities, a copy of which determination must be delivered to the Employee at
the time it is delivered to the Board.  In the event the Employee disagrees with
the determination described in the previous sentence, Employee will have the
right to submit to the Board a determination by a competent medical authority or
authorities of Employee’s own choosing to the effect that the aforesaid
determinations is incorrect and that Employee is capable of performing
Employee’s duties under this Agreement.  If, upon receipt of such determination,
the Board wishes to continue to seek to terminate this Agreement under the
provisions of this section, the parties will submit the issue of Employee’s
Disability to arbitration in accordance with the provisions of this Agreement.

 

2.6                   Death

 

In the event of Employee’s death during the term of this Agreement, Employee’s
employment is to be deemed to have terminated as of the last day of the month
during which Employee’s death occurred, and Company will pay to Employee’s
estate accrued salary, incentive compensation to the extent earned, vested
deferred compensation (other than pension plan or profit sharing plan benefits,
which will be paid in accordance with the applicable plan), and accrued vacation
pay, all to the date of termination.

 

2.7                   Voluntary Termination

 

In the event of a Voluntary Termination, Company will immediately pay to
Employee all accrued salary, all incentive compensation to the extent earned,
vested deferred compensation (other than pension plan or profit sharing plan
benefits, which will be paid in accordance with the applicable plan), and
accrued vacation pay, all to the date of termination, but Employee will not be
paid any severance compensation.

 

2.8                   Effect of Termination on Option Agreement

 

Notwithstanding anything to the contrary contained in this Agreement, any
termination of Employee’s employment by the Company will have no effect on
Employee’s rights under that certain Qualified and Nonqualified Stock Option
Plans for which options may have been granted to Employee pursuant to the
Company’s Employee-Shareholder Stock Option Plan, which agreement was entered
into between the Employee and the Company as of August 31, 1998 (the “Option
Agreement”).

 

3.                                      Salary, Benefits and Other Compensation

 

3.1                   Base Salary

 

As payment for the services to be rendered by Employee as provided in Section 1
and subject to the terms and conditions of Section 2, Company agrees to pay to
Employee a “Base Salary,” payable bi-weekly.  The Base Salary payable to
Employee under this Section will initially be $250,000.00.  When you will have
completed six months of employment with the company, your performance will be
evaluated against mutually agreed upon first six-month business objectives. In
achieving

 

--------------------------------------------------------------------------------


 

positive performance versus your objectives in the first six months, your annual
base compensation will be increased to $275,000.00. Employee will be entitled to
regular salary reviews and raises during the term of this Agreement in the same
general manner as other officers of the Company; provided, however, that
Employee may receive a minimum annual increase in Employee’s Base Salary.

 

3.2                   Incentive Bonus Plans

 

During the term of his employment under this Agreement, the Employee will be
eligible to participate in all bonus and incentive plans established by the
Board including, without limitation, the Company’s 2006 Management Bonus Plan.

 

3.3                   Benefit Plan

 

During the term of Employee’s employment under this Agreement, the Employee is
to be eligible to participate in all employee benefit plans to the extent
maintained by the Company, including (without limitation) any life, disability,
health, accident and other insurance programs, paid vacations, and similar plans
or programs, subject in each case to the generally applicable terms and
conditions of the plan or program in question and to the determinations of any
committee administering such plan or program.  On termination of the Employee
for any reason, the Employee will retain all of Employee’s rights to benefits
that have vested under such plan, but, subject to federal and state laws, the
Employee’s rights to participate in those plans will cease on the Employee’s
termination unless the termination is a Termination Other Than for Willful
Misconduct, in which case Employee’s rights of participation will continue for a
period of one (1) year following Employee’s termination, unless this provision
is in conflict with the provisions of the above plans.

 

3.4                   Withholding of Taxes

 

The Employee understands that the services to be rendered by Employee under this
Agreement will cause the Employee to recognize taxable income, which is
considered under the Internal Revenue Code of 1986, as amended, and applicable
regulations thereunder as compensation income subject to the withholding of
income tax (and Social Security or other employment taxes).  The Employee hereby
consents to the withholding of such taxes as are required by the Company.

 

3.5                   Vacation

 

During the term of this Agreement, Employee will be entitled to paid vacation
time per year according to the company’s employee policy manual.

 

--------------------------------------------------------------------------------


 

3.6                   Expenses

 

During the term of this Agreement, Company will reimburse Employee for
Employee’s reasonable out-of-pocket expenses incurred in connection with
Company’s business, including travel expenses, food, and lodging while away from
home, subject to such policies as Company may from time to time reasonable
establish for its employees.

 

4.                                      Severance Compensation

 

4.1                   Termination Other Than for Cause; Payment in Lieu of
Notice

 

In the event Employee’s employment is terminated in a Termination Other Than for
Cause, Employee will be paid as severance pay Employee’s Base Salary for the
period commencing on the date that Employee’s employment is terminated and
ending on the date which is three months thereafter, on the dates specified in
Section 3.1 for payment of Employee’s Base Salary.

 

4.2                   Termination for Disability

 

In the event Employee’s employment is terminated because of Employee’s
disability pursuant to Section 2.5, Employee will be paid as severance pay
Employee’s Base Salary for the period commencing on the date that Employee’s
employment is terminated and ending on the date which is 3 months thereafter, on
the dates specified in Section 3.1 for payment of Employee’s Base Salary.

 

4.3                   Other Termination

 

In the event of a Voluntary Termination, Termination for Cause or Death,
Employee’s estate will not be entitled to any severance pay.

 

5.                                      Confidentiality and Noncompetition and
Assignment of Inventions.

 

The employee has signed the standard company non-disclosure and non-compete
documents and such document becomes part and parcel of this agreement and is
incorporated herein, and appears as Schedule A to this agreement.

 

6.                                      Miscellaneous

 

6.1                   Waiver

 

The waiver of any breach of any provision of this Agreement will not operate or
be construed as a waiver of any subsequent breach of the same or other provision
of this Agreement.

 

--------------------------------------------------------------------------------


 

6.2                   Entire Agreement; Modification

 

Except as otherwise provided in the Agreement and in the Option Agreement, this
Agreement represents the entire understanding among the parties with respect to
the subject matter of this Agreement, and this Agreement supersedes any and all
prior understandings, agreements, plans, and negotiations, whether written or
oral, with respect to the subject matter hereof, including without limitation,
any understandings, agreements, or obligations respecting any past or future
compensation, bonuses, reimbursements, or other payments to Employee from
Company.  All modifications to the Agreement must be in writing and signed by
the party against whom enforcement of such modification is sought.

 

6.3                   Notice

 

All notices and other communications under this Agreement must be in writing and
must be given by personal delivery, telecopier or telegram, or first class mail,
certified or registered with return receipt requested, and will be deemed to
have been duly given upon receipt if personally delivered, four days after
mailing, if mailed, or two hours after transmission, if delivered by telecopies
or telegram, to the respective persons named below:

 

If to Company:                                                                
Whitney Information Network, Inc.

1612 E. Cape Coral Parkway

Cape Coral, Florida  33904

Attn:  Ronald S. Simon

 

If to Employee:

 

Any party may change such party’s address for notices by notice duly given
pursuant to this Section.

 

6.4                   Headings

 

The Section headings of this Agreement are intended for reference and may not by
themselves determine the construction or interpretation of this Agreement.

 

6.5                   Governing Law

 

This Agreement is to be governed by and construed in accordance with the laws of
the State of Florida applicable to contracts entered into and wholly to be
performed within the State of Florida by Florida residents.  Venue will be in
Lee, Broward, Dade or Palm Beach counties at the sole discretion of the Company.

 

--------------------------------------------------------------------------------


 

6.6                   Survival of Company’s Obligations

 

This Agreement will be binding on, and inure to the benefit of, the executors,
administrators, heirs, successors, and assigns of the parties; provided,
however, that except as expressly provided in this Agreement, this Agreement may
not be assigned either by Company or by Employee.

 

6.7                   Amendment

 

Employee agrees to amend or change this agreement based upon the Company’s human
resource counsel’s review of this agreement or enter into a new agreement based
upon that review.

 

6.8                   Withholdings

 

All sums payable to Employee under this Agreement will be reduced by all
federal, state, local, and other withholdings and similar taxes and payments
required by applicable law.

 

6.9                   Enforcement

 

If any portion of this Agreement is determined to be invalid or unenforceable,
that portion of this Agreement will be adjusted, rather than voided, to achieve
the intent of the parties under this Agreement.

 

6.10            Indemnification

 

The Company agrees that it will indemnify and hold the Employee harmless to the
fullest extent permitted by applicable law from and against any loss, cost,
expense or liability resulting from or by reason of the fact of the Employee’s
employment hereunder, whether as an officer, employee, agent, fiduciary,
director or other official of the Company, except to the extent of any expenses,
costs, judgments, fines or settlement amounts which result from conduct which is
determined by a court of competent jurisdiction to be knowingly fraudulent or
deliberately dishonest or to constitute some other type of willful misconduct.

 

6.11            Contingency Clause

 

This Agreement is contingent upon the following:  Employee passing a
pre-employment drug test, acceptable results from the pending background search
and the execution of the Company’s standard Confidentiality and Non-Compete
Agreements.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

Whitney Education Group, Inc.

 

 

 

By: Nick Maturo

 

 

 

 

 

 

 

 

 

 

Employee

 

 

 

 

 

 

 

 

Alfred R. Novas

 

--------------------------------------------------------------------------------